Citation Nr: 0611780	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  04-11 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for an eye disorder.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from February 1971 to December 
1972.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a November 2002 decision by the RO 
which denied service connection for an eye disorder, 
hypertension, and a psychiatric disorder.  A videoconference 
hearing before the undersigned member of the Board was held 
in September 2005.  

The issues of service connection for hypertension and a 
psychiatric disorder are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the claim of 
service connection for an eye disorder have been obtained by 
VA.  

2.  There is no evidence of an eye injury or eye disease in 
service, or that any current eye disease or injury is related 
thereto.  

3.  The veteran did not incur a superimposed disease or 
injury to the eyes in service, and his presbyopia is not a 
disease or injury under the meaning of applicable law and 
regulation for VA purposes.  




CONCLUSION OF LAW

The veteran is not shown to have an acquired visual 
disability due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303(c), 4.9 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes notification and assistance 
provisions. 

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") held, in 
essence, that VA must provide notice "upon receipt" and 
"when" a substantially complete application for benefits is 
received.  The "notice" to the claimant is to include a 
request for any information and medical or lay evidence that 
is necessary to substantiate the claim.  The "notice" also 
requires that VA will inform the claimant which information 
and evidence, if any, that the claimant is to provide to VA 
and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant.  VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
II also mandated that notice precede an initial unfavorable 
AOJ (agency of original jurisdiction) decision on a service 
connection claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) applies to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) requires VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the sequence of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to prejudice to the veteran.  
As such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In this case, the veteran was notified of VA's duty to assist 
in the development of his claim under the VCAA prior to 
adjudication of his claim in November 2002.  The information 
and discussion as contained in the April 2002 letter provided 
the veteran with sufficient information regarding the 
applicable regulations.  The content of the letter complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Additionally, the document notified him of his 
responsibility to submit evidence which showed that he had an 
eye disorder at present which was, in some fashion, related 
to or aggravated by military service; of what evidence was 
necessary to establish service connection for his eye 
disorder; and suggested that he submit any evidence in his 
possession.  The veteran has been provided notice of what VA 
was doing to develop the claim, notice of what he could do to 
help his claim, and notice of how the claim was still 
deficient.  Further, the veteran has not identified the 
existence of any relevant evidence concerning his eye 
disorder that has not been obtained or requested, and all 
available relevant evidence has been obtained and associated 
with the claims folder.  The veteran also testified before 
the undersigned member of the Board vie videoconference 
hearing in September 2005.  Clearly, from submissions by and 
on behalf of the veteran, he is fully conversant with the 
legal requirements in this case.  Consequently, the Board 
concludes that it may proceed, as specific notice as to which 
party could or should obtain which evidence has been 
provided.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board is cognizant of the fact that the veteran was not 
informed of VCAA notice provision regarding the degree of 
disability and the effective date for any award of service 
connection under the holding in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 prior to adjudication of his claim 
in November 2002.  However, since the Board is denying the 
claim of service connection for an eye disorder, the Board 
finds that there is no prejudice to the veteran in proceeding 
with the issuance of a final decision on this issue.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

In short, the veteran has demonstrated that he is aware of 
the information and evidence necessary to substantiate his 
claim of service connection for an eye disorder and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003) (holding 
that failure to comply with VCAA constitutes nonprejudicial 
error "[w]here the facts averred by a claimant cannot 
conceivably result in any disposition of the appeal other 
than affirmance of the Board decision").  Therefore, the 
Board finds that the duty to assist and notify as 
contemplated by applicable provisions, including the VCAA, 
has been satisfied.  Accordingly, appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  



Service Connection - In General

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service, during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  

Alternate methods are provided within this framework by which 
service connection may be granted.  For example, the 
chronicity provisions of 38 C.F.R. § 3.303(b) (2005) are 
applicable where evidence, regardless of its date, shows that 
a claimant had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).  

Factual Background & Analysis

The veteran contends that his vision problems began after he 
fell from a truck and hit his head during basic training.  He 
testified that he was evaluated at the eye clinic on several 
occasions, and that he has had floaters in both eyes ever 
since the head injury in service.  

The service medical records show that the veteran reported 
poor vision on his pre-induction examination in August 1970.  
An eye examination at that time showed uncorrected distant 
vision of 20/70 in the right eye and 20/40 in the left eye.  
In his first week of military service, the veteran was 
evaluated by optometry and found to have uncorrected vision 
of 20/40 in the right eye and 20/60 in the left eye, 
corrected with glasses to 20/20, bilaterally.  The report 
indicated that this was the veteran's first eye examination, 
and that there were no other eye abnormalities.  On a Report 
of Medical History for separation from service in October 
1972, the veteran specifically denied any head injury.  On 
examination, uncorrected vision was 20/40, bilaterally, with 
correction to 20/20.  

The first evidence of any complaints or treatment for any eye 
problems after service was at a VA optometry clinic in 
February 2000.  At that time, the veteran reported a six year 
history of floaters.  An eye examination showed correctable 
vision to 20/25+.  The assessment included dense vitreous 
floaters and presbyopia.  

For purposes of entitlement to benefits, the law provides 
that refractive error of the eyes is developmental defect and 
not disease or injury within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, including myopia, 
presbyopia and astigmatism, even if visual acuity decreased 
in service, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection.  Id; VA Manual M21-1, Part VI, Subchapter II, 
para. 11.07; Parker v. Derwinski, 1 Vet. App. 522 (1991); 
McNeely v. Principi, 3 Vet. App. 357, 364 (1992).  Thus, VA 
regulations specifically prohibit service connection for 
refractory errors of the eyes unless such defect was 
subjected to a superimposed disease or injury, which created 
additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 
45711 (1990) (service connection may not be granted for 
defects of congenital, developmental or familial origin, 
unless the defect was subject to a superimposed disease or 
injury).  

In the present case, there is no medical evidence of disease 
or injury to the veteran's eyes during service.  Although the 
veteran contends that he sustained a head injury in service, 
the service medical records are negative for any complaints, 
treatment, or abnormalities referable to any head injury.  
The Board has considered the veteran's testimony that he did 
not seek medical attention after his claimed head injury 
because he was told not to report the incident or go on sick 
call during basic training.  However, his explanation is at 
odds with the fact that the service medical records showed 
that he went on sick call on several occasions during basic 
training for various complaints, but never mentioned any head 
injury or any eye problems.  Further, he specifically denied 
any head injury at the time of his separation examination in 
October 1972, and there is objective evidence of defective 
vision at the time of his pre-induction examination in August 
1970.  Finally, the veteran reported only a six year history 
of floaters when he was first seen by VA for eye problems in 
February 2000.  The Board finds accordingly that the 
preponderance of the evidence is against the veteran's claim 
for service connection for an eye disorder.  

In short, there is no medical evidence of record to suggest 
any superimposed eye disability during active duty service.  
Currently, the veteran's eye disability is diagnosed as 
presbyopia and dense vitreous floaters.  In the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, including 
presbyopia, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection.  The first competent evidence of vitreous 
floaters was in 2000, some 28 years after the veteran's 
discharge from service.  Moreover, no competent evidence has 
been presented which even remotely suggests that the vitreous 
floaters were present in service or that they are in any way 
related to the veteran's military service, or to the 
diagnosed presbyopia.  Accordingly, the veteran's claim of 
service connection for an eye disorder must be denied.   


ORDER

Service connection for an eye disorder is denied.  


REMAND

At the personal hearing, the veteran testified that he was 
diagnosed with and treated for hypertension and a psychiatric 
disorder within one year of discharge from service.  He 
testified that the doctor who initially treated him passed 
away about ten years after he began treatment, and that he 
was treated by another private doctor thereafter.  Although 
the service medical records do not reflect a diagnosis of 
hypertension or an acquired psychiatric disorder, the veteran 
was seen on a couple of occasions for "nerves" due to 
personal problems, for which he was prescribed Valium, and 
for tachycardia.  The first objective evidence of 
hypertension was on a VA outpatient noted in October 1997.  
At that time, the veteran reported a 20 plus year history of 
hypertension.  

Although a VA psychiatric examination was conducted in 
September 2002, the examiner's conclusions were vague and 
ambiguous.  The examiner concluded that "[r]egarding the 
relationship between [the veteran's] military service and the 
onset of these symptoms, it would appear that they may have 
began while he was in the army.  However, the problem seemed 
to be related, in part at least, to having been separated 
from his then girlfriend and two young children.  It is not 
clear to this examiner that his military duties per se 
resulted in the development of his "nerve problem" although 
this cannot be entirely ruled out."  The Board finds that 
further examination and opinion is warranted both on the 
issue of service connection for a psychiatric disorder and 
service connection for hypertension as no medical opinion was 
requested on the latter issue.  

Given the medical complexity of this case, the Board finds 
that the VA examination was inadequate and that further 
development of the record is indicated.  See Murinscsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992).  

Where, as here, the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill the statutory duty to assist.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  
action:  

1.  The RO should send the veteran a 
corrective VCAA notice letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the service connection 
claims per Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

2.  The RO should take appropriate steps 
to obtain a list of all VA and non-VA 
health care providers who have treated 
the veteran for hypertension and any 
psychiatric problems since his discharge 
from service in December 1972.  After the 
veteran has signed the appropriate 
releases, all records not already in the 
file should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
written notation to that effect should be 
placed in the file.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard.  

3.  The veteran should be afforded a VA 
cardiovascular examination to determine, 
if possible, the etiology and date of 
onset of his hypertension.  The claims 
folder and a copy of this REMAND must be 
made available to the examiner for 
review, and the examiner should indicate 
that he or she reviewed the file.  All 
appropriate testing should be undertaken 
in connection with this examination.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the veteran's hypertension had its 
onset in service, was manifested within 
one year post service or is otherwise 
related to service.  The physician should 
provide a complete rationale for all 
opinions offered.  If the physician is 
unable to make any determination, she/he 
should so state and indicate the reasons.  
The findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

4.  The veteran should be afforded a VA 
psychiatric examination to determine the 
etiology of any current psychiatric 
disorder.  The claims folder and a copy 
of this remand must be made available to 
the examiner for review and a notation to 
the effect that this record review took 
place should be included in the report.  
If an acquired psychiatric disorder is 
identified, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the disorder was first 
manifested in service or is otherwise 
related to military service.  If the 
examiner is only able to theorize or 
speculate as to this matter, he should so 
state.  The physician should describe all 
findings in detail and provide a complete 
rationale for all opinions offered.  The 
findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.  

6.  After the requested development has 
been completed, the RO should review and 
adjudicate the merits of the claim based 
on all the evidence of record and all 
governing legal authority, including the 
VCAA and implementing regulations, and 
any additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished an SSOC, and given the 
opportunity to respond thereto.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


